Citation Nr: 1131674	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a herniated disc, lumbar spine, claimed as low back pain.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service between August 1984 and November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided sworn testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the April 2011 Travel Board Hearing at the RO in Denver.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for a lower back disability.  In particular, he claims that service connection is warranted for a herniated disc, lumbar spine.  Entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  See also Pond v. West, 12 Vet. App. 341, 346 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  According to McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualified, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2), 
38 C.F.R. §3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 
20 Vet. App. at 83.

Service treatment records confirm that the Veteran experienced back pain in service during his more than 20 year military career.  For example, in March 2002 the Veteran was assessed with mechanical low back pain with sciatica.  It was noted that he had experienced pain for approximately one year after injuring his back lifting paint.

The Veteran was discharged in November 2004.  In March 2007, he sought service connection for a lower back disability after an MRI that month had revealed a disc herniation. 
 
At his hearing before the Board, the Veteran asserted that his symptoms began in service and have continued ever since.  

At no time did the RO afford the Veteran the benefit of an examination and opinion by a competent medical professional based upon the complete record.  The McLendon elements are clearly met in this case in that there is evidence of a current disability, and evidence of an in-service incurrence, with an indication in the credible lay testimony that the current disability and the in-service incurrence may be related, but there is no competent medical opinion as to the question of nexus.  Thus, there is insufficient competent medical evidence on file for the Board to make a decision on this outstanding service connection issue.  The Veteran is entitled to a VA examination, with proper notice of time and date.  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current back disability (to include the herniated disc that was identified in March 2007), and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current lower back disability either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the service treatment records showing complaints of back pain, and the Veteran's assertion that his back pain has continued since service.  A complete rationale should be provided for any opinion expressed. 
 
2.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and give a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


